Citation Nr: 0801146	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-30 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for a low back 
disability, currently evaluated as 20 percent disabling. 

2.  Entitlement to a compensable rating for left ear hearing 
loss.

3.  Entitlement to service connection for right ear hearing 
loss.

4.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1955 to October 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

The veteran is seeking an increased disability rating for a 
low back disorder, currently evaluated as 20 percent 
disabling.  A review of the veteran's claims file reveals 
that this matter is not yet ready for appellate disposition.

The RO most recently considered the veteran's claim in a 
September 2005 statement of the case.  In June 2007, private 
medical treatment records dated from April 2007 through June 
2007 regarding his low back disorder were received by the RO.  
When the RO received and forwarded the records to the Board, 
the appeal had already been certified to the Board, and 
therefore, the RO has not considered the evidence in 
conjunction with the current appeal.  There is no indication 
of file that the veteran has waived his right to have the RO 
consider such evidence prior to consideration by the Board.  
See 38 C.F.R. § 20.1304(c) (2007).  Accordingly, the Board 
must return the case to the RO for consideration of the 
additional evidence and issuance of a supplemental statement 
of the case.  See 38 C.F.R. § 19.31 (2007).

The veteran is also seeking entitlement to service connection 
for right ear hearing loss and tinnitus.  In particular, the 
veteran claims that he was exposed to constant loud noise 
while working as an air traffic controller in the Navy.  The 
veteran stated that he was near jet engines often.

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with the VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

VA audiological examinations were conducted in March 2004 and 
August 2005, which showed right ear puretone thresholds 
sufficient to establish a disability for VA purposes.  See 38 
C.F.R. § 3.385 (2007).  In March 2004, the VA examiner 
diagnosed tinnitus and bilateral mild to severe sloping 
sensory hearing loss.  In an April 2004 addendum, the VA 
examiner added that because the veteran's service medical 
records documented normal auditory thresholds in the right 
ear at separation, it was not likely that the veteran's right 
ear hearing loss or tinnitus resulted from acoustic trauma 
inservice.  In August 2005, the VA examiner diagnosed 
tinnitus and bilateral mild to moderately severe 
sensorineural hearing loss, but similarly concluded that 
tinnitus and right ear hearing loss were not related to 
service because the veteran's service medical records 
documented normal auditory thresholds at separation from 
service.

The Board observes that the questions of whether the veteran 
has right ear hearing loss and tinnitus and whether they are 
etiologically related to his service require competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  To that end, the primary basis for the VA opinions 
was the finding that the veteran did not have tinnitus or 
right ear hearing loss sufficient to establish a disability 
for VA purposes at separation from service.  However, these 
opinions are premised on the assumption that, because the 
veteran's service medical records documented normal right ear 
auditory thresholds for VA purposes under the provisions of 
38 C.F.R. § 3.385 at separation, it was therefore not likely 
that right ear hearing loss or tinnitus resulted from 
acoustic trauma during military service.  The Board finds 
that these opinions do not address whether the veteran's 
right ear hearing loss was incurred inservice, regardless of 
whether it was shown inservice or on service separation.  
Hensley v. Brown, 5 Vet. App. 155 (1993) (holding that if 
hearing loss as defined by 38 C.F.R. § 3.385 is not shown 
inservice or at separation from service, service connection 
can be established if medical evidence shows that it is 
actually due to incidents during service).  If the record 
shows (a) acoustic trauma due to significant noise exposure 
inservice and audiometric test results reflecting an upward 
shift in tested thresholds inservice, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements for "disability" under 38 
C.F.R. § 3.385, VA must consider whether there is a medically 
sound basis to attribute the post-service findings to the 
injury inservice, or whether they are more properly 
attributable to intercurrent causes.  Hensley, 5 Vet. App. at 
159.

In this case, as in Hensley, comparison of the audiology 
reports from the veteran's entrance examination, dated in May 
1955, 10 audiological examinations performed inservice, and 
an October 1973 separation examination, reveal a loss in 
hearing acuity in the right ear.  Under these circumstances, 
as a decrease in the veteran's hearing was shown inservice, a 
current hearing loss is shown to be due to noise exposure, 
and the veteran was exposed to noise inservice, the veteran 
should be provided with a new VA audiological examination to 
determine the etiology of his tinnitus and right ear hearing 
loss. 

The veteran's claim for a compensable evaluation for left ear 
hearing loss must also be remanded.  This claim is 
inextricably intertwined with the veteran's claim for 
entitlement to service connection for right ear hearing loss.  
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding 
that issues are inextricably intertwined and must be 
considered together when a decision concerning one could have 
a significant impact on the other).  In order to determine 
whether the veteran is entitled to a compensable evaluation 
for left ear hearing loss, it must first be determined 
whether the veteran is entitled to service connection for 
right ear hearing loss.  See 38 C.F.R. § 4.85(f) (noting that 
when only one ear is service-connected the other ear is 
assigned Level I hearing acuity to determine the appropriate 
evaluation under Diagnostic Code 6100); 38 C.F.R. § 4.85, 
Diagnostic Code 6100, Table VII; 38 C.F.R. § 4.86 (2007).  

Accordingly, the case is remanded for the following action:

1.  The RO must provide notice as required 
by Dingess/Hartman v. Nicholson, 19  Vet. 
App. 473 (2006). 

2.  The RO must contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim for an increased 
rating for his service-connected low back 
disorder.  Based on his response, the RO 
must attempt to procure copies of all 
records which have not previously been 
obtained from any identified treatment 
sources.  All information obtained must be 
made part of the file.  All attempts to 
secure this evidence must be documented in 
the claims file by the RO.  The veteran 
and his representative must be informed as 
to the result of these efforts.  The 
veteran must then be given an opportunity 
to respond.

3.  The veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of any 
right ear hearing loss and/or tinnitus 
found.  The claims folder must be provided 
to and reviewed by the examiner.  All 
pertinent symptomatology and findings must 
be reported in detail.  Any indicated 
diagnostic tests and studies, to include 
an audiogram, must be accomplished.  
Specifically, the results of the 
audiological evaluation must state, in 
numbers, the findings of puretone decibel 
loss at 500, 1000, 2000, 3000, and 4000 
Hertz, provide the puretone threshold 
average, and must also state the results 
of the word recognition test, in 
percentages, using the Maryland CNC test.  
The examiner must record a detailed 
history of inservice and post-service 
noise exposure.  After a review of the 
examination findings and the entire 
evidence of record, the examiner must 
render an opinion as to whether tinnitus 
or any current right ear hearing loss is 
related to the veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The examiner must specifically 
address the question of whether any degree 
of right ear hearing loss began as a 
result of any inservice noise exposure.  A 
complete rationale for all opinions must 
be provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must be 
so stated.  The report prepared must be 
typed. 

4.  The RO must notify the veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2007).  In the event that 
the veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  After the development requested has 
been completed, the RO must review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this Remand.  If the report is deficient 
in any manner, the RO must implement 
corrective procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken above, 
the RO must readjudicate all of the claims 
on appeal.  If the issues on appeal remain 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative, taking into 
consideration all of the evidence received 
since the September 2005 statement of the 
case.  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



